Final Office Action on the Merits

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 8-16 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 112
The rejection of claims 8-15 under 35 U.S.C. 112, second paragraph, is withdrawn.

Claim Rejections - 35 USC § 102
The rejection of claim 15 under 35 U.S.C. 102(a)(1) over Avila (US 2011/0207952) is maintained.
Avila teaches the production of vitamin D3 from cholesterol obtained from algae or algal waste stream (see the entire article, especially paragraph [0002]).  As noted by the present specification, the manufacture of vitamin D3 via 25-hydroxy cholesterol is known in the art (see page 6, 5th paragraph of the present specification).
The recitation that the cholesterol utilized is obtained from fish oil waste residue, i.e., product-by-process, is noted.  However, product-by-process claim is not limited to the recited process step, only the structure implied by the steps (see MPEP § 2113). Therefore, cholesterol obtained from the process as recited by instant claim 8 would be the same as that obtained by the process of Avila.  Thus, the claimed process is rendered anticipated by Avila.

Response to Arguments
Applicant argue the reference does not 
Disclose extracting cholesterol from fish oil waste residue by the process of claim 8;
Claim 15 is directed to a method of making a product, not to a product; and
Claim 15 does not include any product-by-process limitation.
Applicant’s argument was considered but not persuasive for the following reasons.
Claim 15 is directed to a process for “preparing vitamin D3” comprising converting cholesterol (obtained by the process of claim 8) into 25-hydroxycholesterol and further converting the 25-hydroxycholesterol into vitamin D3.
The limitation “extracting cholesterol from fish oil waste residue by the process of claim 8” is a recitation of obtaining cholesterol via a particular process.  MPEP § 2113 was reference because it sets forth the fact the process via which cholesterol (a product of step i. as recited by claim 15) does not render a known process novel.  
Applicant’s reference to MPEP § 2173.05(p) and argument that the claimed invention is a product and not a process is noted.  The examiner does not imply that the claim is directed to a product.  The examiner’s position is that step i. of claim 15 is directed to a product obtained by process claimed in claim 8 and that said recitation does not render a “process of preparing vitamin D3” as claimed and known in the art, as evidenced by the present specification, novel.   
For these reasons, the rejection of claim 15 under 35 U.S.C. 102(a)(1) over Avila (US 2011/0207952) is maintained.

Claim Rejections - 35 USC § 103
The rejection of claims 8-14 under 35 U.S.C. 103 over Zhao et al. (CN 107141331) is maintained. 
Zhao et al. teaches a process for extraction of cholesterol from marine organism by products via, 
Saponifying the waste;
Adding calcium chloride;
Adding a ketone such as butanone and heating the mixture to 30-65°C;
Separating the cholesterol from the adduct and 
Recrystallization in ethanol to obtain the pure cholesterol (see the entire article, especially Example 2).

The instant claims differ from the reference by reciting (i) the use of 4- dimethylaminopyridine during saponification, (ii) the use of fish as the marine organism, (ii) calcium bromide instead of calcium chloride and (iv) methanol instead of ethanol.
However,
as taught by the reference and known in the chemical art, saponification occurs in the presence of a base, such as, sodium hydroxide (see for example, Morrison and Boyd, page 688). Like, sodium hydroxide, dimethylaminopyridine is a well- known base (see for example, US 2010/0136480, paragraph [0302]; US 2010/0069362, paragraph [0122]; US 2010/0075943, paragraph [0258]) and, thus, the use of dimethylaminopyridine in the saponification of waste would have been obvious to the skilled artisan in the art at the time of the present invention;
fish is a marine organism and, thus, using fish oil waste as instantly claimed is rendered prima facie obvious, and
calcium bromide is an obvious variant of calcium chloride (see GB 1,164,769) and the same is true for methanol and ethanol, which are both alcohol.
Therefore, modification of the process of Zhao by utilizing (i) fish oil waste as the marine organism waste, (ii) dimethylaminopyridine during saponification, (iii) calcium bromide instead of calcium chloride and (iv) methanol instead of ethanol is rendered prima facie obvious. As recognized by MPEP § 2144.06, substituting art-recognized equivalents for a known purpose is prima facie obvious, and “an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.” In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Therefore, the claimed process would have been prima facie obvious to the skilled artisan in the art in view of the cited reference and the level of skill of the ordinary artisan in the art at the time of the present invention.

The rejection of claim 15 under 35 U.S.C. 103 over Zhao et al. (CN 107141331) as applied to claim 8 above, and further in view of Avila (US 2011/0207952) is maintained.
As discussed above in paragraph #5, the process of instant claim 8 is rendered prima facie obvious.
Avila teaches the production of vitamin D3 from cholesterol obtained from algae or algal waste stream (see the entire article, especially paragraph [0002]). As noted by the present specification, the manufacture of vitamin D3 via 25-hydroxy cholesterol is known in the art (see page 6, 5th paragraph of the present specification).
The recitation that the cholesterol utilized is obtained from fish oil waste residue, i.e., product-by-process, is noted. However, product-by-process claim is not limited to the recited process step, only the structure implied by the steps (see MPEP § 2113). Additionally, as discussed above in paragraph #5, the process of instant claim 8 would have been obvious to the skilled artisan in the art at the time of the present invention.
Therefore, the use of cholesterol, irrespective of the process via which said compound is obtained, for the production of vitamin D3 via 25-hydroxy cholesterol is rendered prima facie obvious.

Response to Arguments under 35 USC 103
Applicant argues based on Morrison and Boyd, the saponification reaction of Zhao is a non-catalytic process whereas 4-dimethylaminopyridine is utilized in the present invention as a catalyst.  According to applicant, saponification as taught by Zhao would require stoichiometric amount of sodium hydroxide whereas the use of a catalyst, as claimed, would require catalytic amount of 4-dimethylaminopyridine.  Applicant’s argument was considered but not persuasive for the following reasons.
The issue is whether it would have been obvious at the time of the present invention to use 4-dimethylaminopyridine in a saponification reaction.  As noted above, (1) saponification occurs in the presence of a base and (2) both NaOH and 4-dimethylaminopyridine are known bases.  Therefore, replacing one base for the other in the saponification process taught by Zhao would have been obvious to the skilled artisan in the art at the time of the present invention as discussed.  Additionally, hydroxides, such as, NaOH, are also known saponification catalysts (see for example, US2017/0209377, paragraph [0078]; 2017/0183493, paragraph [0054]; US 2016/0375622, paragraph [0061]).  
Lastly, applicant argues “while 4-dimethylaminopyridine may be a base, the Examiner has failed to demonstrate that it is a catalyst”.  
The examiner notes that a compound and its properties are inseparable.  The issue is not demonstrating dimethylaminopyridine as a catalyst in the saponification process but the obviousness of its use in said process.  As discussed above, the use of a base in saponification process is known in the art and dimethylaminopyridine is a known base.
Applicant’s reference to Example 1 in the present specification is noted.  However, the skilled artisan in the art would recognize the use of a combination of two bases in the saponification process (see for example, US Patent No. 3,541,069, col. 2, lines 6-11).
In short, based on the teachings of the art and the knowledge of the skilled artisan in the art at the time of the present invention, the use of bases, such as, NaOH and 4-dimethylaminopyridine, in the saponification of a marine organism by-products for the extraction of cholesterol would have been obvious to the skilled artisan. 
For these reasons, the rejections of claims 8-14 or claim 15 as set forth in paragraphs 5 and 6, respectively, are maintained.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN 107141331).
Zhao et al. teaches a process for extraction of cholesterol from marine organism by products via, 
Saponifying the waste;
Adding calcium chloride;
Adding a ketone such as butanone and heating the mixture to 30-65°C;
Separating the cholesterol from the adduct and 
Recrystallization in ethanol to obtain the pure cholesterol (see the entire article, especially Example 2).

The instant claims differ from the reference by reciting (i) the use of a combination of 4-dimethylaminopyridine and a hydroxide base during saponification, (ii) the use of fish as the marine organism, (ii) calcium bromide instead of calcium chloride and (iv) methanol instead of ethanol.
However,
as taught by the reference and known in the chemical art, saponification occurs in the presence of a base, such as, sodium hydroxide (see for example, Morrison and Boyd, page 688). Like, sodium hydroxide, dimethylaminopyridine is a well- known base (see for example, US 2010/0136480, paragraph [0302]; US 2010/0069362, paragraph [0122]; US 2010/0075943, paragraph [0258]) and, thus, the use of dimethylaminopyridine in the saponification of waste would have been obvious to the skilled artisan in the art at the time of the present invention.  Additionally, the use of combination of different bases (basic catalysts) in saponification process is also known in the art (see for example, US 3,541,069, col. 2, lines 6-11) and, thus, the skilled artisan in the art at the time of the present invention would have had the reasonable expectation that the combination of bases, such as, the combination of dimethylaminopyridine and NaOH, would result in saponification of marine organism by-products as taught by Zhao;
fish is a marine organism and, thus, using fish oil waste as instantly claimed is rendered prima facie obvious; and
calcium bromide is an obvious variant of calcium chloride (see GB 1,164,769) and the same is true for methanol and ethanol, which are both alcohol.
Therefore, modification of the process of Zhao by utilizing (i) fish oil waste as the marine organism waste, (ii) dimethylaminopyridine during saponification, (iii) calcium bromide instead of calcium chloride and (iv) methanol instead of ethanol is rendered prima facie obvious. As recognized by MPEP § 2144.06, substituting art-recognized equivalents for a known purpose is prima facie obvious, and “an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.” In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Therefore, the claimed process would have been prima facie obvious to the skilled artisan in the art in view of the cited reference and the level of skill of the ordinary artisan in the art at the time of the present invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628